Citation Nr: 0504400	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney disease as 
secondary to service-connected hypertension.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought.  

In August 2000, the RO denied service connection for a kidney 
condition, claimed as secondary to service-connected 
hypertension.  The veteran subsequently perfected an appeal 
of this issue.  A central office hearing before the 
undersigned was held in August 2002.  In October 2002, the 
Board undertook additional development of this issue.  In 
July 2003, the Board remanded this issue for re-adjudication, 
and in June 2004, the Board denied service connection for 
kidney disease, claimed as secondary to hypertension.  
Pursuant to 38 C.F.R. § 20.904 (2004), the Board vacated this 
decision.  

In November 2001, the RO denied entitlement to TDIU.  In June 
2004, the Board remanded this issue so that a statement of 
the case (SOC) could be issued.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  In August 2004, the RO issued 
the appropriate SOC and in September 2004, the veteran filed 
a timely VA Form 9.  Thus, this issue has been perfected for 
appeal and is for consideration at this time.  The Board 
acknowledges the veteran's request for a hearing before a 
Veterans Law Judge in Washington; however, due to the 
favorable decision regarding this issue, additional hearing 
is not necessary.  




FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, his 
current kidney disease is proximately due to or the result of 
his service-connected hypertension.  

2.  The schedular criteria for TDIU are currently met and a 
preponderance of the evidence suggests that the veteran is 
unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney disease as 
secondary to service-connected hypertension are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).  

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In light of the favorable decisions to grant service 
connection for kidney disease and entitlement to TDIU, 
further notification or development action pursuant to the 
VCAA would serve no useful purpose and is not required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Secondary Service Connection

The veteran contends that he currently has kidney disease 
that is related to his service-connected hypertension.  In 
general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is 
established for a secondary condition, it shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a) 
(2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Medical evidence of record indicates the veteran has chronic 
renal insufficiency.  The veteran has also been diagnosed 
with nephropathy.  Thus, there is evidence of current kidney 
disease.  Notwithstanding, secondary service connection 
requires that such disability is proximately due to or the 
result of a service-connected disability.  

The veteran was originally service-connected for hypertension 
in December 1970 and assigned a 20 percent evaluation 
effective October 8, 1970.  Service connection has been in 
effect since that time.  

At the August 2000 hearing, the veteran reported that he has 
been hypertensive since approximately 1965, but was not 
diagnosed with diabetes until 1986 or 1987.  He has talked in 
general to medical professionals and they agree that his 
hypertension and diabetes are both contributory factors to 
his kidney problems.  He thinks it is arbitrary for VA to say 
that his kidney problems are due to his diabetes.  

The veteran was admitted to the VA hospital on January 13, 
2000 with acute renal failure.  A nephrology consult 
indicates that a renal consult was requested because of an 
increased creatinine level to 3.1 from baseline 1.8-2.0.  
Assessment was chronic renal failure with increase baseline 
creatinine likely secondary to NSAIDS (nonsteroidal anti-
inflammatory drugs) use.  The veteran was subsequently 
discharged with a primary diagnosis of coronary artery 
disease and a secondary diagnosis of diabetes mellitus.  

The veteran underwent a VA genitourinary examination in 
August 2000.  There was no evidence of abnormal urinary 
pathology.  The veteran also underwent a VA hypertension 
examination in August 2000.  On review of the claims folder, 
the examiner noted that the veteran has had some renal 
problems and that his BUN (blood urea nitrogen) and 
creatinine have been marginally elevated on a number of 
occasions.  Diagnoses included "nephropathy, probably post 
diabetic."  The examiner also addressed whether the 
veteran's various medical problems were related to his 
hypertension and it was the examiner's opinion that the 
nephropathy was probably related to diabetes.  

A June 2002 VA outpatient note indicates the veteran has 
chronic renal insufficiency, most likely secondary to 
diabetes.  

A September 2003 VA medical statement from Dr. S.R. indicates 
that she has been the veteran's primary care provider since 
2000 and that he has several medical conditions including 
coronary artery disease, hypertension, diabetes mellitus, and 
peripheral vascular disease.  She further indicated that he 
is being followed closely for worsening renal insufficiency, 
"which is just as likely the result of hypertension or 
diabetes mellitus."  

An October 2003 statement from M.W., R.N., D.O.N. indicates 
that she has met with the veteran, discussed his medical 
history, and reviewed his extensive medical files.  The 
veteran requested her comments regarding the possible causes 
of his current kidney deficiency.  M.W. stated the following:

It is a well known and accepted fact that 
diabetes and hypertension are the two 
leading causes of kidney damage and 
deficiencies in this country.  I have 
worked with countless patients, who like 
[the veteran] had been afflicted with 
hypertension, diabetes and left with 
irreversible kidney damage.  In all of 
those instances, I know of no cases where 
the Doctor was able to determine whether 
the diabetes or the hypertension caused 
the kidney damage/disease.  

Since [the veteran] has been hypertensive 
for forty years and suffered from 
diabetes for only twelve years, it is 
just as likely, if not more as likely 
that his kidney problems were caused by 
the hypertension.  

An October 2003 statement from Dr. D.C. indicates that the 
veteran recently sought his care for treatment of diabetes 
and hypertension.  Dr. D.C. stated the following:

As a result of long-standing 
hypertension, [the veteran] is suffering 
from renal insufficiency.  This 
insufficiency was also possibly worsened 
by the onset of diabetes in 1990.

It is my professional opinion that the 
onset of hypertension at the early age of 
twenty-three (23) was the primary cause 
of the renal insufficiency.  There is no 
question that the onset of diabetes in 
1990 also adversely affected the kidneys, 
however, it is more than likely that the 
long-standing hypertension was the 
original and major cause of the renal 
insufficiency.  

The veteran has also submitted numerous Internet articles 
indicating that the two most common causes of kidney disease 
are diabetes and high blood pressure.  

As set forth above, the record contains numerous medical 
opinions regarding the probable etiology of the veteran's 
current kidney disease.  There are opinions suggesting it is 
due to his nonservice-connected diabetes and there are 
opinions suggesting it is related to his hypertension.  The 
various opinions also discuss the fact that both the 
veteran's hypertension and diabetes likely contributed to his 
current kidney disease.  

The Board considers the above-referenced medical opinions 
equally probative and has no reason to doubt their 
competence.  Consequently, the medical evidence regarding 
etiology is in equipoise.  Resolving all reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
current kidney disease is proximately due to or the result of 
his service-connected hypertension.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2004).  Thus, 
secondary service connection is warranted.  

Entitlement to TDIU

In May 2001, the veteran submitted a statement indicating he 
was not currently working and requesting a 100 percent 
evaluation until he was able to return to work.  The RO 
construed this as an informal claim for TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran is currently service-connected for coronary 
artery disease, status post coronary artery bypass graft x3 
(60 percent); hypertension (20 percent); and as previously 
discussed, this decision also grants service connection for 
kidney disease (evaluation and effective date to be 
determined by the RO).  The veteran has been in receipt of a 
combined evaluation of 70 percent since May 7, 2001.  Thus, 
the schedular criteria for TDIU are satisfied.  

An August 2000 statement from a VA physician, Dr. M.A., 
Chief, Cardiothoracic Section, indicates that in December 
1999, the veteran underwent coronary artery bypass grafting 
x3.  His postoperative course was uncomplicated and Dr. M.A. 
estimated his period of convalescence following surgery to 
have been approximately three months, which was somewhat 
longer than the average.  

A May 2001 statement from a VA physician, Dr. S.L., indicates 
that the veteran is treated for heart disease and should not 
be performing strenuous activity for the time being.  

A June 2001 statement from Dr. C.F.R., VA Senior Cardiology 
Fellow, indicates that the veteran has multiple medical 
problems including diabetes mellitus, hypertension, 
hypercholesterolemia, and coronary artery disease.  He is New 
York Heart Class III.  Cardiac catheterization showed patent 
grafts but severe disease distal to the grafts.  Dr. C.F.R. 
believes that the veteran is very limited in his functional 
capacity and that he should avoid any activity that involves 
mild to moderate exertion.  

A June 2001 social work progress note indicates Dr. S.R. 
referred the veteran for financial assistance.  The veteran's 
medical provider reported that due to his serious medical 
condition he was no longer able to work.  He was advised how 
to apply for disability benefits from the Social Security 
Administration (SSA).  

A July 2001 letter from the VA medical center to the SSA, 
cosigned by Dr. S.R. and the clinical social worker, 
indicates that the veteran has severe coronary artery disease 
and was recently hospitalized due to unstable angina.  In 
addition to heart disease, the veteran has hypertension, 
poorly controlled diabetes with neuropathy, renal 
insufficiency, and hyperlipidemia.  Due to his medical 
condition, the veteran is unable to work and needs to apply 
for SSA disability benefits.  

A November 2001 Disability Determination from the SSA 
indicates the veteran was determined to be disabled effective 
April 2001 due to a primary diagnosis of coronary artery 
disease with valve replacement and a secondary diagnosis of 
diabetes mellitus.  

A February 2002 statement from the veteran's former employer 
indicates that his diabetic condition never caused him to be 
off from work or otherwise unable to perform job 
responsibilities.  The last time the veteran worked for this 
firm was during April 2001 and in May he indicated he could 
no longer work due to his heart condition.  The veteran's 
position was quite strenuous and involved roof climbing.  

A March 2002 VA medical statement from Dr. C.F.R. indicates 
that the veteran is followed in the VA cardiology department.  
In May 2001, the veteran underwent cardiac catheterization 
that showed a totally occluded coronary artery not amenable 
to angioplasty or surgery.  The occlusion has caused severe 
dyspnea and a decreased level of functioning and due to its 
critical nature, the veteran is precluded from any form of 
employment.  

A May 2003 VA medical statement from Dr. C.M. indicates that 
the veteran has been under his care for almost one year.  He 
has severe diffuse coronary artery disease and ischemic heart 
failure and due to his present medical condition, he is not 
suitable to perform any occupation that requires having a 
normal physical capacity.  

A review of the record indicates that the veteran has 
multiple medical problems, some of which are not service-
connected.  The Board acknowledges that all of the veteran's 
medical conditions probably have some effect on his ability 
to obtain and maintain substantially gainful employment.  The 
record does not contain a medical opinion specifically 
addressing the impact of each of the veteran's disabilities 
on employment, or the impact of service-connected versus 
nonservice-connected disabilities.  Notwithstanding, the 
medical evidence shows that the veteran has severe coronary 
artery disease, for which he is service-connected.  SSA has 
determined the veteran is disabled due to a primary diagnosis 
of heart disease and the March 2002 VA medical statement 
indicates that the veteran is precluded from any form of 
employment due to his heart condition.  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran is unemployable due to his 
service-connected disabilities.  Thus, the criteria for TDIU 
are satisfied and entitlement is granted.  


ORDER

Service connection for kidney disease secondary to service-
connected hypertension is granted.  

Entitlement to TDIU is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


